Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 28 August 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					17.Dearest Louisa.
					Washington 28. Augt. 1822
				
				Joseph has arrived safe with the Carriage and horses. Your journal of the 24th. and 25th. was doubly agreeable, after the interval of suspension, by the good tidings it gave of your brother—May his convalescence prove permanent.I had  received a Letter from Mr Connell since his arrival in this Country and a promise of a visit which I am expecting from him—Connell told you of all the writers in the Franklin Gazette, but one—and that it J. Sergeant, our friend’s brother—But the principal hand is Dallas, a young man who “lacks advancement”—and is in a fair way to obtain it.Ask Connell if you see him again, or any other of your visitors who talks politics who is the Editor of the Columbian Observer, the newspaper that is rising to take the place of the setting Aurora—The paper that a fortnight back said I went to Church barefoot, and now says that piece of wit was ironical. There is no helping it—The Donkey will play the lap-dog.As the weather is subsiding from fever heat, I have resumed my Cravat; but you know there is always room, Summer and Winter, for ironical wags to make merry with my dress—May my graver foes never have so good reason for their charges—My book as you call it, will be a pamphlet of about two hundred pages, three fourths of which will be the papers already published—It is about half printed, but I suppose will not be out before the end of the next Month—I have done writing for it, but as it has made warm dog-days for me, I shall be glad if it does not prepare for me a warm winter—The Printers here publish it at their own expense; and I have not stipulated with them for so much as a copy—The Public Interest in the whole affair is over, and with the exception of some hints in the Introduction, and some remarks upon the Editorial Article of the Kentucky Argus of 18 July, the rest is dry discussion, which few will take the trouble of reading—If any thing can be made of it at the next Session of Congress, by those who got up the plot, they will not fail of using it for their purposes.—If not, it will be buried in oblivion—You ask me why I frequent the Theatre—First, because having paid for admission for two persons by my two Shares, it is the only interest I get for my money, and the tickets cost me nothing—Secondly because I have all my life had a very extravagant fondness for that species of entertainment, and always indulge myself with it, unless when motives of prudence or propriety or pride, or duty of some kind, real or imaginary, prescribe to me the self-denial of them—Perhaps this is news to you, after more than twenty-five years of marriage—It is nevertheless true—The Stage has been to me a source of much amusement, for more than forty-years—But I have always enjoyed it with discretion—First with reference to expense; but secondly and chiefly with respect to morals—To which end, I have made it a rule to make no acquaintance with Actresses—The first woman I ever loved was an Actress; but I never spoke to her, and I think never saw her off the Stage—She belonged to a company of children who performed at the Bois de Boulogne near Passy, when I lived there with Dr Franklin and my father—She remains upon my memory as the most lovely and delightful actress that I ever saw; but I have not seen her since I was fourteen—She was then about the same age—Of all the ungratified longings that I ever suffered, that of being acquainted with her, merely to tell her how much I adored her, was the most intense—I was tortured with this desire for nearly two years but never had the wit to compass it—I used to dream of her, for at least seven years after—But how many times I have since blessed my stars and my stupidity, that I never did get the opportunity of making my declaration. I learnt from her that lesson, of never forming an acquaintance with an Actress, to which I have invariably adhered; and which I would lay as an injunction upon all my Sons—But thirdly my reason for going to the Theatre now is that as yet I can do nothing else with the Evening—This reason will soon cease—We have had Booth—We now have a man by the name of Wilson—and next week we are to have Cooper; all Tragedy heroes—But I prefer Jefferson to them all. The broader the farce, the more I enjoy it—But I expect before it is over I shall be abused for it in the newspapers—I have burnt none of your Journals, and shall keep them all—I do not even ask you to burn this or any other of my Letters; but I intreat you not to mislay them, or let them get into any other hands than your own—Consider with what ineffable ridicule you would cover me, if you should suffer my confession of my first love to get abroad—and how Inever told my love,But let concealment like a woman in the budPray on my damask cheek.Happily for me, when many years afterwards I did tell my love, and you was the hearer, it was for a worthier object, and a better purpose—That was an affection, for this world, and I humbly hope, for the next.and so I am yours.
				
					A.
				
				
			